DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 (RCE) and submission, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance on April 7, 2022.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  
Applicant's submission filed with RCE on April 7, 2022 of an Information Disclosure Statement (IDS) has been entered and considered.

Allowable Subject Matter
Present claims 1-14 have been examined, particularly, in light of the reference cited in the IDS and have been found allowable.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest a fluid for treating a subterranean formation that includes a solvent; a rheology modifier; and a composition comprising a mixture of cellulose fibers and cellulose nanoparticles, wherein the cellulose nanoparticles have a positive zeta potential in a range of about +100 mV to +10 mV, and a length in a range of from about 50 nm to 500 nm, and wherein the cellulose fibers have a length of from about 50 to 500 microns.
The reference cited in Applicant’s IDS is entitled “Cellulose fibres, nanofibrils, and microfibrils: The morphological sequence of MFC Components from a plant physiology and fibre technology point of view”, Nanoscale Research Letters 2011, 6:417, dated June 2011, and authored by Gary Chinga-Carrasco (hereinafter ‘Chinga-Carrasco’).
Chinga-Carrasco discloses a micro-fibrillated cellulose composition containing cellulose micron-sized cellulose fibers from wood pulp and nano-sized fines/fibrils (pages 3-6 and Figures 4 and 5, Table 1).  However, Chinga-Carrasco does not teach or suggest its micro-fibrillated cellulose composition having cellulose nanoparticles having a length in a range of about 50 nm to 500 nm while possessing a positive zeta potential in a range of about +100 mV to +10 mV in accordance with present independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI, can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/
 Primary Examiner, Art Unit 1768

April 23, 2022